Relator having been charged with murder, resorted to a writ of habeas corpus for the purpose of obtaining bail. Upon a hearing under the writ the District Court remanded him without bond.
After reviewing the case the court is of the opinion that relator is entitled to bail. Therefore the judgment is reversed, and the sheriff of *Page 378 
Harris County is ordered to take bail in the sum of $5000, conditioned as the law requires. Upon the execution of this bond the relator will be discharged from custody.
There are some law questions involved in the case that are not here discussed. In an opinion to be filed later they will be taken up and reviewed, and that opinion filed with the record.
The judgment is reversed and bail granted in the sum of $5000.
Bail granted.